DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a reply to Applicant's Arguments/Remarks filed on 02/18/2021 for U.S. Application 16/704,257 where: 
a. Claims 1-33 are pending in the application.
b. Claims 1-22 are withdrawn.  
c. Claims 22, 32 and 33 are currently amended. 

Response to Arguments 
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument (pages 15-16, of Applicant’s remarks) that Keithley fails to disclose at least the above-recited features of independent claim 23.  Nowhere does Keithley, however, disclose "an acquisition unit configured to acquire an output value ... for a first color for which dot arrangement is determined ... [and] a target value derivation unit configured to derive, based on a pixel value ... for a second color for which doe arrangement is yet to be determined . .. a target value for a colorant of the second color in the predetermined region," as recited in independent claim 23. 

The Examiner respectfully disagrees Keithley teaches and in fig. 4, halftone module 203 and fig. 27, item 272 and col. 14, lines 34-43, Controller 103 may access the PSA function from the memory 105 and perform calculations using a halftone module 203 or processor 201. Although, the PSA function is discussed in terms of halftone module 203, processor 201 may perform the PSA function. The PSA function considers whether any color has been or will be generated (the combination of all color 

Furthermore, Keithley teaches fig. 4, halftone module 203 and fig. 27, item 275 and col. 16, lines 28-52, In other words, regardless of the error diffusion terms, threshold perturbation, or PSA terms, only the two more likely outputs are possible for any given input tone. The halftone module 203 selects the appropriate one of the alternate field and preferred field at 275. Therefore, Keithley is teaching the limitation of “a target value derivation unit configured to derive, based on a pixel value ... for a second color for which doe arrangement is yet to be determined . .. a target value for a colorant of the second color in the predetermined region”. 


Allowable Subject Matter

Claims 24 and 26-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 25, 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keithley (US 8760725).


Regarding claim 23, Keithley teaches: An image processing apparatus (fig. 3, printer 101) that determines dot arrangement for each of a plurality of kinds of colorants (col. 1, lines 33-35, black and white or another color) by using a threshold matrix based on an image for the colorant (see fig. 1 and Col. 1, lines 33-45, A conventional digital halftoning technique may use a threshold table, such as threshold table 10 as illustrated in FIG. 1. The threshold table 10 contains values that is compared to the tone values across the entire image 11. In particular, each location in the image 11 includes an incoming tone value that is compared to the value in the threshold table for each location and col. 14, lines 34-43), the image processing apparatus comprising:  
an acquisition unit (fig. 4, halftone module 203 and fig. 27, item 272) configured to acquire an output value at an interest pixel included in a predetermined region for a first color for which dot arrangement is determined among the plurality of kinds of colorants (col. 14, lines 34-43, Controller 103 may access the PSA function from the memory 105 and perform calculations using a halftone module 203 or processor 201. Although, the PSA function is discussed in terms of halftone module 203, processor 201 may perform the PSA function. The PSA function considers whether any color has been or will be generated (the combination of all color planes), unlike conventional systems which consider only the color in a single plane.);  

a calculation unit (fig. 4, halftone module 203 and fig. 27, item 274)  configured to calculate an exclusion control value for controlling a degree of dot exclusion at the interest pixel for the second color based on the output value at the interest pixel for the first color and a pixel value of the first color at the interest pixel (col. 15, lines 20-25, For each pixel location, the halftone module 203 determines the likelihood that each of the colors will be used in the pixel location. The likelihood correlates to a value for each color at the given pixel. The order that halftoning is performed on the colors is determined by this likelihood. Halftoning is performed first on the color plane with the highest likelihood, then on the color plane with the next highest likelihood, and so on); and  
a determination unit (fig. 4, halftone module 203and fig. 27, item 279) configured to determine an output value for the second color at the interest pixel based on the target value a pixel value of the second color at the interest pixel, the exclusion control value, and the threshold matrix (col. 17, lines 31-52, At 274, the halftone decision is recalculated using PSA terms for the first color. The PSA terms include "short_psa" and "run_psa." The term run_psa feeds from pixel to pixel, which is similar to the error term in error diffusion that is from the previous pixel. For the first pixel of the input image, run_psa does not influence the halftone decision. If applicable, at 277, the run_psa impacts the halftone recalculation at 274. Block 278 represents the smear down portion of the PSA function. Values that are spread from the current pixel to subsequent or adjacent pixels are based on weights w0, w1, and w2. 


Regarding claim 25, Keithley teaches: The image processing apparatus according to claim 23, wherein the calculation unit does not perform dot exclusion for the second color at the interest pixel in a case where the output value for the first color at the interest pixel indicates that no dot is arranged at the interest pixel (Col. 15, lines 45-55, The PSA function does not change the calculation of the error in each of the color planes. The PSA function simply changes the effective threshold used to make the determination at each pixel. Therefore, the overall image still maintains the same average and still behaves like error diffusion, except that the planes are not generated independently. Because the dots of ink or toner of different color planes are less likely to land in the same location and stack up on top of each other ).  


Claims 32 and 33 are rejected for reasons similar to claim 23 above. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675